Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, drawn to a multilayer composite rubber-plastic foam insulation material in the reply filed on 4/13/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by ACM, AEM, AU and so on.  Appropriate correction is required. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 6,221,451 to Lauer et al. (hereinafter “Lauer”).
Lauer discloses a synthetic closure comprising a foam core peripherally surrounded and integrally bonded to a surface layer (figures 1 and 2; and column 12, lines 45-50).   The foam core and the surface layer can be made of the same material (column 12, lines 15-20).  The foam core is made of thermoplastic vulcanizate (column 9, lines 60-65).  The surface layer is made of a blend of thermoplastic olefin and thermoplastic vulcanizate (column 15, lines 30-35).  The thermoplastic vulcanize is a thermoplastic elastomer obtained by vulcanization or crosslinking process of a rubber phase with a thermoplastic material at elevated temperature. The thermoplastic olefin includes polyethylene (column 14, lines 50-60). The surface layer enables the synthetic closure to withstand the forces of a cock machine and thus reads on the claimed functional layer (column 14, lines 40-45).  
Lauer does not explicitly disclose a synthetic closure which is made of an insulation material.  
However, it appears that the synthetic closure meets all structural limitations and chemistry required by the claim.  The synthetic closure comprises a foam core peripherally surrounded and integrally bonded to a surface layer (figures 1 and 2; and column 12, lines 45-50).   The foam core and the surface layer can be made of the same material (column 12, lines 15-20).  The foam core is made of thermoplastic vulcanizate (column 9, lines 60-65).  The surface layer is made of a blend of thermoplastic olefin and thermoplastic vulcanizate (column 15, lines 30-35).  The thermoplastic vulcanize is a thermoplastic elastomer obtained by vulcanization or crosslinking process of a rubber phase with a thermoplastic material at elevated temperature. The thermoplastic olefin includes polyethylene (column 14, lines 50-60). The surface layer enables the synthetic closure to withstand the forces of a cock machine (column 14, lines 40-45).  
The examiner takes the position that the insulation material would be inherently present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	
	
Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 4,442,167 to Iwasa et al. (hereinafter “Iwasa”).
Iwasa discloses a rubber article comprising a carbon black-incorporated ethylene-propylene diene terpolymer (EPDM) rubber substrate having on the surface thereof a thin layer of a colored rubbery material having a smooth or suede-like appearance integrally formed on the substrate by extrusion molding (abstract). 
The colored rubbery material is obtained from a composition comprising EPDM, grafted EPDM, vinyl chloride, one or more coloring fillers, a vulcanizing agent and a foaming agent (column 4, lines 10-20).  The rubber article is excellent in weather-resistance (column 7, lines 1-5).  
Isawa does not explicitly disclose a rubber article which is made of an insulation material.  
However, it appears that the rubber article meets all structural limitations and chemistry required by the claim.  The rubber article comprises a carbon black-incorporated EPDM rubber substrate having on the surface thereof a thin layer of a colored rubbery material having a smooth or suede-like appearance integrally formed on the substrate by extrusion molding (abstract). 
The colored rubbery material is obtained from a composition comprising EPDM, grafted EPDM, vinyl chloride, one or more coloring fillers, a vulcanizing agent and a foaming agent (column 4, lines 10-20).  The rubber article is excellent in weather-resistance (column 7, lines 1-5).  
As to claim 3, the colored rubbery material is obtained from a composition comprising EPDM, grafted EPDM, vinyl chloride, one or more coloring fillers, a vulcanizing agent and a foaming agent (column 4, lines 10-20).  
As to claims 4 and 6, the colored rubbery material is integrally molded on the carbon black-incorporated EPDM rubber substrate to mask a black color of rubber substrate (column 6, lines 10-15; and column 10, lines 10-15).  Iwasa also teaches that the rubber article is excellent in weather-resistance (column 7, lines 1-5).  The phrase “integrally formed” by extrusion molding at least indicates that the entire surface of the black rubber substrate is completely and uniformly covered by the colored rubbery material to form a unity structure.  As such, the layer of the colored rubbery material reads on the either claimed first or second functional layer.  

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa as applied to claim 1 above, and further in view of US 2006/0118997 to Gastaldi et al. (hereinafter “Gastaldi”). 
Iwasa discloses a rubber article useful as an indoor or outdoor ornament (column 7, lines 5-10). Iwasa does not explicitly disclose the ornament having a shape of a plate. 
Gastaldi, however, discloses a rubber ornament which is a plate which identifies the type of model and which is fitted to a rear of a vehicle (paragraph 1; and figures 11, and 12).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the rubber ornament disclosed in Iwasa having a shape of a plate disclosed in Gastaldi because such is one of typical shapes of the rubber ornament and Gastaldi provides necessary details to practice the invention of Iwasa. 

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR 20130060440 (hereinafter “KR’440”).
KR discloses a rubber foam insulation material comprising three rubber-plastic foam layers where an inner layer is disposed between two outer layers by co-extrusion (p2, lines 67-71 and p3, lines 110-113).  The co-extrusion indicates that the inner layer and outer layer would inherently, integrally joined together to form a one-piece structure.  
The inner layer is obtained from a composition comprising acrylonitrile butadiene rubber (NBR), isobutylene isoprene rubber, polyvinyl chloride, filler, antioxidant, lubricant, flame retardant, sulfur vulcanizing agent, vulcanizing accelerator and foaming agent (p2, lines 71-80).  
The outer layer is obtained from a composition comprising EPDM, isobutylene isoprene rubber, polyvinyl chloride, filler, antioxidant, lubricant, flame retardant, sulfur vulcanizing agent, vulcanizing accelerator and foaming agent (p6-p8).  
As to claims 2 and 5, the rubber foam insulation material is in the form of a tube or a sheet (p3, lines 117-120).  
As to claims 3-6, the outer layer is obtained from a composition comprising EPDM, isobutylene isoprene rubber, polyvinyl chloride, filler, antioxidant, lubricant, flame retardant, sulfur vulcanizing agent, vulcanizing accelerator and foaming agent (p6-p8).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788